   Case 3:15-cr-00118-MHT-SMD Document 337 Filed 05/21/20 Page 1 of 3




 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA,              )
                                       )     CRIMINAL ACTION NO.
     v.                                )        3:15cr118-MHT
                                       )             (WO)
DERRIS DEANTHONY BRADFORD              )

                                  ORDER

    Upon consideration of the government’s motion for

an order authorizing the disclosure of protected health

information      (doc.   no.   336),       it   is   ORDERED   that     the

motion is granted to the extent set forth below.

    It is ORDERED that the government is permitted to

obtain    from   the     Bureau    of      Prisons   protected   health

information      pertaining       to   defendant     Derris    Deanthony

Bradford and the government is permitted to disclose

such materials to the court as necessary to respond to

the defendant’s pending motion for immediate release to

home confinement (doc. no. 332) and to comply with the

court’s order (doc. no. 333).
      Case 3:15-cr-00118-MHT-SMD Document 337 Filed 05/21/20 Page 2 of 3




       It is FURTHER ORDERED that the government shall not

disclose         any    protected       health       information      to    any

third-party           except     for    the   court    and   any    attorney

representing the defendant.

       It is FURTHER ORDERED that the government shall not

file with the court any medical records unless it seeks

to do so under seal and first redacts from such records

all     personal        identifying        information       that     is    not

necessary        to     assess    the    defendant’s        current    health

condition.

       It   is     FURTHER       ORDERED      that    the   government     and

Bureau of Prisons are expressly prohibited from using

or disclosing the protected health information obtained

pursuant      to       this    order    for    any    purpose   other      than

responding to the defendant’s request for compassionate

release.

       Additionally, the government is ORDERED to either

return the protected health information to the Bureau

of Prisons or destroy the protected health information
   Case 3:15-cr-00118-MHT-SMD Document 337 Filed 05/21/20 Page 3 of 3




(including all copies made) immediately upon conclusion

of the litigation related to the defendant’s request

for compassionate release, including any appeal of the

decision of this court.           See 45 C.F.R. §§ 163.502(b)

and 164.512(e)(1)(v).

    DONE, this the 21st day of May, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
